DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 10/28/2020, in which claims 1-20 are pending and ready for examination. 


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 02/11/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  

Reference numbers 910 and 912 in Fig. 9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Regarding claim 15, the claim recites “A computer readable medium comprising a program that…,” which can be interpreted as including signals per se. It is suggested to use “A non-transitory computer readable medium comprising…”              
                Please see MPEP 2106.03 I., which includes non-limiting examples of claims that are not directed to any of the statutory categories, such as “signal per se” and “software per se.”


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a method including a series of steps, and therefore is a process, which is a statutory category. Meanwhile, claim 8 recites an apparatus, which is also a statutory category. Claim 15 recites a computer readable medium, which is not considered a statutory category (see above).
At Step 2A, prong one, claims 1, 8, and 15 recite a series of limitations that received data and determine combinations, form a table, and transmit information. This judicial exception is not integrated into a practical application because they are directed to the abstract ideas of mental limitations capable of being performed in the mind, and thus directed to the mental processes grouping of abstract ideas. 
Specifically, the abstract idea include the limitations of:
 “generating, using the information, a plurality of combinations of operating states for the plurality of loads that provides a pseudo-linear response for all the plurality of loads; generating a look up table (LUT) that comprises the plurality of combinations of operating states.” Analogous claims are found in independent claims 8 and 15, and analyzed the same. The limitations in question can essentially amount to considering a plurality of possible combinations and making a judgement on those that will exhibit a linear pattern, and then jotting down said combinations in a table.
 	At step 2A, prong 2, the claim 1 recites  “receiving information pertaining to each load of a plurality of loads in a power distribution system” and  “transmitting the LUT to each load of the plurality of loads for use by the plurality of loads in primary regulation.” Claims 8 and 15 recites similar limitations. Claim 8 further recites the limitations of a controller comprising at least one processor.
	At Step 2B, while the claims include additional elements as noted above in Step 2A prong 2, they are not sufficient to amount to significantly more than the judicial exception. In particular, the recitation of a processor or controller, amount to no more than mere instructions to apply the exception using a generic computer component.  The processors are recited at a high level of generality and recited so generically that the represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP2106.05(h)). Furthermore, the limitations of receiving and transmitting data amount to necessary data gathering, which the courts have found to be insignificant extra-solution activity, see MPEP 2106.05(g)(3). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims 2-7, 9-14, and 16-20, similarly recite an abstract idea of mental limitations capable of being performed in the mind or mathematical concepts, without significantly more. Specifically, claims 2, 9, and 16 are mathematical calculation of step size capable of being determined in the mind, claims 3, 10, and 17 are a mathematical calculation capable of being performed in the mind, claims 4, 11, and 18 are a mathematical relationship, claims 5, 6, 12, 13, and 19 are mathematical calculation of computing a threshold, and claims 7 and 14 are a mathematical concept.   
The claims are not patent eligible. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2019/0190266 to Soulieres et al., (hereinafter Soulieres)

Regarding claim 1, Soulieres discloses a method for load-based primary regulation in a power system (Regulating power stability of a power system via load control, see P10), comprising: 
receiving information pertaining to each load of a plurality of loads in a power distribution system (Characteristics of appliances are obtained, see P120);  generating, using the information, a plurality of combinations of operating states for the plurality of loads that provides a pseudo-linear response for all the plurality of loads (Characteristics of appliances used to obtain regulation via load that provides a linear relationship response of load, see P107, Fig.8 and 9, P111, P120, 157, 128);  generating a look up table (LUT) that comprises the plurality of combinations of operating states (Look up table used to contain states, see P107, 157); and transmitting the LUT to each load of the plurality of loads for use by the plurality of loads in primary regulation (Look up tables provided, see P107, P134).

Claim 8 is rejected on the same grounds as claim 1.
Claim 15 is rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soulieres, in view of US Patent Publication No.2018/0159327 to Fidigatti et al., (hereinafter Fidigatti).

Regarding claim 2, Souliers discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers does not explicitly teach wherein a combination of loads is determined based on a target step size for a pseudo-linear response.
However, Fidigatti from the same or similar field of power distribution control, teaches wherein a combination of loads is determined based on a target step size for a pseudo-linear response (Loads are selectively determined to be shed on a step size forming a pseudo-linear response, see Fig. 4, p73, 102-106).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power regulation as described by Souliers and incorporating a step response, as taught by Fidigatti.  
One of ordinary skill in the art would have been motivated to do this modification in order to shed a number of discrete loads to meet a target value (see P106, Fig. 4, Fidigatti). 


Claim 9 is rejected on the same grounds as claim 2.
Claim 16 is rejected on the same grounds as claim 2.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soulieres, in view of US Patent Publication No. 2012/0029720 to Cherian et al., (hereinafter Cherian).

Regarding claim 3, Souliers teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers does not explicitly teach wherein a plurality of combinations of operating states is computed using a knapsack algorithm.
However, Cherian from the same or similar field of power distribution, teaches wherein a plurality of combinations of operating states is computed using a knapsack algorithm (combinatorial problem solved bi knapsack algorithm, see P117, Cherian).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power regulation as described by Souliers and incorporating use of knapsack algorithm, as taught by Cherian.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known technique to consider various possible solutions (see P117, Cherian). 


Claim 10 is rejected on the same grounds as claim 3.
Claim 17 is rejected on the same grounds as claim 3.


Claims 4-7, 11-14 and 18-20 are are rejected under 35 U.S.C. 102(a)(1) as anticipated by Souliers or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. 2004/0024502 to Squires et al., (hereinafter Squires).

Regarding claim 4, Souliers teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers implies wherein a LUT is a hysteretic LUT (pA lookup table with delay times is interpreted as a hysteretic lut, since there is a lag, see P157, fig. 16), but Souliers does not use the term hysteretic/hysteresis.
However, Squires from the same or similar field of load shedding and flicker reduction, explicitly mentions hysteresis (Hysteresis implemented, see P149, Squires).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power regulation as described by Souliers and incorporating hysteresis, as taught by Squires.  
One of ordinary skill in the art would have been motivated to do this modification in order to better implement load control that reduces flickering in a system (see P149, Squires). 


Regarding claim 5, the combination of Souliers and Squires teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers further teaches wherein the LUT comprises, for each combination of loads, increment and decrement thresholds (A table includes increase and reduction adjustment values, see P107, Souliers).

Regarding claim 6, the combination of Souliers and Squires teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers further teaches wherein the decrement thresholds are computed using a hysteresis coefficient (Reduction determined using a coefficient for delay, see P150, Souliers).

Regarding claim 7, the combination of Souliers and Squires teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Souliers further teaches wherein the hysteresis coefficient is at least 2 and no greater than 3 (An integer that is 2, see P150, Souliers).


Claim 11 is rejected on the same grounds as claim 4.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 5.
Claim 20 is rejected on the same grounds as claim 7.

8. Apparatus for load-based primary regulation in a power system, comprising: a controller, comprising at least one processor, that: receives information pertaining to each load of a plurality of loads in a power distribution system; generates, using the information, a plurality of combinations of operating states for the plurality of loads that provides a pseudo-linear response for all the plurality of loads; generates a look up table (LUT) that comprises the plurality of combinations of operating states; and transmits the LUT to each load of the plurality of loads for use by the plurality of loads in primary regulation.

9. The apparatus of claim 8, wherein the combination of loads is determined based on a target step size for the pseudo-linear response.

10. The apparatus of claim 8, wherein the plurality of combinations of operating states is computed using a knapsack algorithm.

11. The apparatus of claim 8, wherein the LUT is a hysteretic LUT.

12. The apparatus of claim 11, wherein the LUT comprises, for each combination of loads, increment and decrement thresholds.

13. The apparatus of claim 12, wherein the decrement thresholds are computed using a hysteresis coefficient.

14. The apparatus of claim 13, wherein the hysteresis coefficient is at least 2 and no greater than 3.

15. A computer readable medium comprising a program that, when executed by a processor, performs a method for load-based primary regulation in a power system, the method comprising: receiving information pertaining to each load of a plurality of loads in a power distribution system; generating, using the information, a plurality of combinations of operating states for the plurality of loads that provides a pseudo-linear response for all the plurality of loads; generating a look up table (LUT) that comprises the plurality of combinations of operating states; and transmitting the LUT to each load of the plurality of loads for use by the plurality of loads in primary regulation.

16. The computer readable medium of claim 15, wherein the combination of loads is determined based on a target step size for the pseudo-linear response.

17. The computer readable medium of claim 15, wherein the plurality of combinations of operating states is computed using a knapsack algorithm.

18. The computer readable medium of claim 15, wherein the LUT is a hysteretic LUT.

19. The computer readable medium of claim 18, wherein the LUT comprises, for each combination of loads, increment and decrement thresholds.

20. The computer readable medium of claim 19, wherein the decrement thresholds are computed using a hysteresis coefficient, the hysteresis coefficient at least 2 and no greater than 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA= whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117